Citation Nr: 0330220	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  00-22 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for disabilities of the knees, hips and 
lumbar spine, claimed as occurring during hospitalization at 
the Department of Veterans Affairs Medical Center (VAMC) in 
Tucson, Arizona, from December 30, 1997, to January 9, 1998.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from April to December 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDING OF FACT

The medical evidence of record does not demonstrate that the 
veteran incurred additional disability of the knees, hips or 
lumbar spine while hospitalized at a VAMC from December 1997 
to January 1998.


CONCLUSION OF LAW

The requirements for benefits pursuant to 38 U.S.C.A. § 1151 
for disabilities of the knees, hips or lumbar spine, while 
hospitalized at a VAMC from December 1997 to January 1998, 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

As a preliminary matter, the Board finds that VA has 
fulfilled its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In pertinent part, the VCAA provides that VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the veteran of the pertinent 
provisions of the VCAA, in correspondence from the RO dated 
in June 2003.  

Here, the Board notes that in a recent decision, the United 
States Court of Appeals for the Federal Circuit invalidated a 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1).  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  In the 
instant case, in correspondence from the RO dated in June 
2003 following the issuance of the October 2002 SOC, the 
veteran was advised that he had 30 days to respond and to 
submit additional information or evidence.  In July 2003, the 
veteran's representative submitted a statement indicating 
that the veteran had no additional evidence to submit, and 
that he wished to waive any remaining portion of the one-year 
time period to submit additional evidence.   There is no 
indication of outstanding relevant evidence.  The 
representative has also submitted written argument regarding 
the merits of the issue on appeal, with no indication of 
outstanding, relevant evidence.  In view of the foregoing, 
the Board finds that a remand for additional notification 
would serve no useful purpose and only serve to delay a final 
decision in this matter.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the pertinent records from the VAMC in Tucson, 
Arizona, dated during the veteran's December 1997 to January 
1998 hospitalization are on file.  There is no indication of 
any outstanding, pertinent medical evidence, nor is there any 
indication that outstanding Federal department or agency 
records exist that should be requested.  The Board finds that 
a medical examination is not necessary to decide this appeal.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

Given the facts of this case, the Board concludes that there 
is no reasonable possibility that any further assistance to 
the veteran would aid in substantiating his claim.  As VA has 
fulfilled the duty to assist and notify, the Board finds that 
no additional action is necessary.  


Factual Background

In April 1998, the veteran filed a claim for a back 
disability, indicating that his back had been injured when he 
fell out a wheelchair at the VAMC in Tucson, Arizona, due to 
a faulty brake on the wheelchair.  In June 1998, he presented 
a more detailed statement, explaining that the incident 
occurred on January 8, 1998, resulting in a fall to the floor 
injuring his right hip bone, upper left hip and back.   

The record reflects that the veteran filed a claim for a back 
disability in January 1947.  Myositis of the lumbar spine was 
diagnosed in January 1947.  The RO denied the claim in April 
1947.  

Records show that, throughout the late 1980's and early 
1990's, the veteran was treated for polyneuropathy and venous 
stasis ulcers effecting the feet and lower extremities.  A 
record dated in November 1989 documents degenerative joint 
disease in the neck.  Mild cervical spondylosis was noted in 
January 1990.  

In March 1997, the veteran claimed service connection for a 
back condition, secondary to service-connected pes planus.  A 
September 1995 VA record shows that the veteran was receiving 
cortisone shots in the left low back. 

A VA examination report dated in November 1997 indicated that 
the veteran had varicose veins since 1971 and that his 
symptoms of this included swelling and redness in the lower 
extremities.  A VA examination of the spine was also 
conducted in November 1997, at which time it was noted that 
X-ray films had shown degenerative disease and anterior 
spondylolisthesis of L4 over L-5.  Diagnoses of degenerative 
disc disease and degenerative joint disease of the lumbar 
spine; minor anterior spondylolisthesis; and evidence of 
either osteomalacia or osteoporosis, were made.  

In a January 1998 rating action, the RO denied service 
connection for back problems secondary to service-connected 
pes planus.  

X-ray films of the spine taken in July 1998 revealed L5-S1 
disc space narrowing and an impression of degenerative lumbar 
spondylosis was made.  At that time it was reported that the 
veteran had fallen 6 months previously and had experienced 
constant pain since that time.  

Records from the veteran's hospitalization at the VAMC in 
Tucson, AZ dated from December 30, 1997, until January 9, 
1998, are on file.  The hospitalization summary indicates 
that the veteran was admitted after being hospitalized at 
from the Prescott, Arizona, VAMC due to suspected gangrene of 
the toe with callouses of the great toes, bilaterally.  The 
record reflects that on January 5, 1998, he underwent 
amputation of the left great toe for osteomyelitis.  

The VAMC daily entries indicate that on December 31, 1997, 
the veteran reported that he had fallen 3 days earlier 
(approximately December 28, 1997) at the VAMC in Prescott, 
Arizona, at which time he felt that he needed a hip X-ray, 
but was denied one.  Abrasions on the right lower extremity 
were noted and the veteran complained of pain at the top of 
his skull, although he denied hitting his head.  A record 
dated on January 1, 1998, revealed that the veteran had not 
complained of pain during the night.  X-ray films of the hips 
taken that day were normal showing no fractures, subluxations 
or dislocations or degenerative changes.  Records dated from 
January 2 through 9, 1998, failed to document any injury, 
pain or fall from a wheelchair.  An addendum to the record 
covering January 8 and 9, 1998, was specifically added, but 
mentioned only that the veteran was discharged with 
osteomyelitis of the left toe.  The addendum did not mention 
any injury, pain or fall from a wheelchair.  

A VA examination was conducted in January 1999, at which 
time, the veteran did not complain of hip, knee or back 
problems and no such disabilities were diagnosed.

In a statement filed in February 2000, the veteran indicated 
that his fall from a wheelchair at the VAMC in Tucson, 
Arizona, on January 8, 1998, due to a malfunctioning right 
brake caused a permanent and severe injury to the spinal cord 
at L4 and L5.  


Relevant law and regulations

In general, when a veteran suffers additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151 (West 2002).

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C.A. § 1151 underwent a significant revision effective 
October 1, 1997.  The veteran's request for benefits under § 
1151 was filed after that date thus, this claim must be 
decided under the current version of 38 U.S.C.A. § 1151.  

The provisions of 38 U.S.C.A. § 1151 currently in effect 
provide, in pertinent part, that when there is no willful 
misconduct by a veteran, disability resulting from VA 
hospital care furnished the veteran will be compensated in 
the same manner as if service-connected if the disability was 
caused by (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care or (B) an event which is 
not reasonably foreseeable.

Thus, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability from VA hospitalization, or medical or 
surgical treatment, the results of which were not reasonably 
foreseeable.  In the alternative, it must be shown that there 
is additional disability due to VA treatment that was 
careless, negligent, or otherwise administered in some degree 
of error as set forth above.

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

Analysis

As noted above, in order for a § 1151 claimant to prevail, 
three elements must be met:  (1) evidence of a current 
disability; (2) evidence of incurrence or aggravation of such 
injury or disease as the result of VA hospitalization or 
treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, Id.  With respect to the nexus element, in 
order to find entitlement to § 1151 benefits, there must be 
evidence that the veteran has additional disability that was 
either (A) proximately caused by VA fault due to 
carelessness, negligence, etc. or (B) was an event which was 
not reasonably foreseeable.

With respect to Jones element (1), current disability, the 
record simply contains no clinical evidence of a current 
disability of either knee or hip.  Accordingly, with respect 
to the reported disabilities of the hips and knees, the claim 
may be denied on this basis alone.  A claim for compensation 
for a disability must be accompanied by medical evidence that 
establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  

With respect to the veteran's claimed disability of the 
lumbar spine, the November 1997 VA examination established 
diagnoses of degenerative disc disease and degenerative joint 
disease of the lumbar spine; minor anterior 
spondylolisthesis; and evidence of either osteomalacia or 
osteoporosis.  These disabilities, however, were present 
prior to the incident at issue, which reportedly occurred in 
January 1998.  Subsequently, X-ray films of the spine taken 
in July 1998 revealed L5-S1 disc space narrowing and an 
impression of degenerative lumbar spondylosis was made.  At 
that time it was reported that the veteran had fallen 6 
months previously and had experienced constant pain since 
that time.  The evidence reflects that a currently manifested 
disability of the lumbar spine is shown.

With respect to Jones element (2), the VAMC hospitalization 
records dated from December 30, 1997, to January 9, 1998, 
fail to contain any reference to the wheelchair incident 
alleged by the veteran to have occurred on January 8, 1998, 
nor do these records otherwise document any injury to the 
knees, back or hips occurring during that time.  The veteran 
had reported that he had experienced a hip injury at the 
Prescott, Arizona, VAMC just days prior to his admission at 
the VAMC in Tucson, Arizona.  X-ray films of the hips, 
however, taken on January 1, 1998, were entirely normal.  
Subsequent VA medical records and a 1999 VA examination 
report reveal no complaints pertaining to the knees or hips.  

In the absence of any objective corroboration of the 
veteran's account of the January 8, 1998 fall, such as a 
documented report of the fall or of any reported injuries of 
the back, hips or knees during his hospitalization at the 
VAMC in Tucson, Arizona, from late December 1997 to early 
January 1998, the Board is unable to even verify that this 
event occurred as reported by the veteran.  

Even if the Board were to assume that the veteran sustained a 
fall from a wheelchair at the VAMC on January 8, 1998, with 
respect to Jones element (3), there has been no indication 
that any of the veteran's claimed disabilities were in any 
way related to his reported fall.  As indicated, there is not 
any objective evidence of disabilities of the knees or hips 
currently or at any time following the hospitalization at 
issue.  The only currently manifested disability of those 
claimed by the veteran in this case, that of the lumbar 
spine, was clearly present before the hospitalization at 
issue, as manifested by degenerative joint disease, 
degenerative disc disease and spondylolisthesis.  The fact 
that spondylosis was diagnosed in July 1998 is not consistent 
with a finding that the veteran's disability of the lumbar 
spine was aggravated by the hospitalization, particularly in 
light of the fact that the evidence does not show that the 
veteran sustained an accident or back injury during the 
December 1997/January 1998 VA hospitalization.  Further, 
there has been no medical evidence or opinion presented even 
suggesting that the preexisting disability of the lumbar 
spine was affected during the hospitalization at issue.  
Moreover, as discussed, the veteran's report of a fall six 
months prior to July 1998 is not substantiated by any 
objective evidence.

In short, there is no evidence of additional disability of 
the lumbar spine related to the veteran's December 1997 and 
January 1998 hospitalization at the VAMC in Tucson, Arizona.  
It follows that then there is also no evidence that 
additional disability of the lumbar spine, as claimed by the 
veteran, is due to an unforeseeable result of VA treatment or 
due to carelessness or other evidence of fault on the part of 
VA.  Jones element (3), medical nexus, has therefore not been 
met.  In other words, even if it were determined that 
additional disability of then lumbar spine, in excess of that 
shown prior to the VA hospitalization at issue, resulted from 
that VA hospitalization, this in and of itself would not be 
sufficient to warrant the compensation sought.  Evidence 
would also have to be presented establishing that this was an 
unforeseeable result of VA treatment or due to carelessness 
or other evidence of fault on the part of VA, as alleged by 
the veteran.  Specifically, he has maintained that his 
wheelchair was not properly maintained by VA while 
hospitalized, resulting in a fall and claimed injuries.  No 
evidence, however, supporting that allegation has been 
presented in any form in this case.  

The veteran has offered his own statements to the effect that 
his claimed disabilities are related to the wheelchair 
incident occurring during VA hospitalization from December 
1997 and January 1998.  It is well-established, however, that 
the veteran, as a layperson without medical training, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to benefits 
pursuant to the provisions of 38 U.S.C. § 1151 for injuries 
to the knees, hips and lumbar spine, claimed as resulting 
from a fall from a wheelchair while hospitalized at the VAMC 
in Tucson, Arizona, from December 30, 1997, to January 9, 
1998.  As explained above, all three Jones elements are not 
met as to the claimed knee and hip disabilities; and Jones 
elements (2) and (3) are not met as to the disability of the 
lumbar spine.  The benefits sought on appeal are accordingly 
denied.


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for disabilities of the hip, 
knees and lumbar spine claimed to have occurred at the VAMC 
in Tucson, Arizona, while hospitalized from December 30, 
1997, to January 9, 1998, is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



